11. Israeli military operation against the humanitarian flotilla and the Gaza blockade (
- Before the vote
Mr President, by way of protest, the ECR Group will not be voting for the joint resolution. We are voting against it because the ALDE coordinators organising the joint motion did not bother to invite our ECR Group to participate in the negotiations, on the presumption that we would not sign the joint text.
In all my 11 years as an MEP I have never experienced this before. This is against all the conventions and traditions of this House and must not happen again. Because of the order of voting, we will not even have a chance to vote on our own resolution.
Mr Tannock, let me just point out that what you have just said was more appropriately slated for the explanation of votes section of the sitting, but thank you.